                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         R. ALEXANDER ACOSTA,
                                  10                                                       Case No. 17-cv-06624-RS
                                                        Plaintiff,
                                  11
                                                  v.                                       ORDER DENYING MOTION FOR
                                  12                                                       RELIEF FROM NONDISPOSITIVE
Northern District of California
 United States District Court




                                         TFORCE FINAL MILE, LLC, et al.,                   PRETRIAL ORDER OF MAGISTRATE
                                  13                                                       JUDGE
                                                        Defendants.
                                  14

                                  15

                                  16          Defendant TForce Final Mile West, LLC challenges one portion of the assigned magistrate

                                  17   judge’s “Order Granting in Part and Denying in Part Plaintiff’s Motion to Compel Production of

                                  18   Documents,” dated October 17, 2018. (Dkt. No. 51). Plaintiff in this action is the Secretary of the

                                  19   Department of Labor. Defendants are TForce and On Courier 365, Inc. The complaint seeks to

                                  20   impose liability on defendants for allegedly violating the Fair Labor Standards Act with respect to

                                  21   drivers hired to deliver packages for the “Google Express” service.

                                  22          The dispute is whether TForce must produce documents related to any drivers it may have

                                  23   directly hired to deliver packages for Google Express, as opposed to only those drivers that were

                                  24   hired by On Courier, which TForce contends it engaged as an “independent service provider.”

                                  25   The challenged order requires TForce to produce responsive documents both as to drivers hired

                                  26   through On Courier and as to any drivers TForce may have directly hired for the Google Express

                                  27   service.

                                  28          The parties agree, and the magistrate judge’s order acknowledges, that the scope of
                                   1   discovery is controlled by the allegations of the complaint. TForce insists the complaint only

                                   2   alleges FLSA violations with respect to drivers hired under its relationship with On Courier, and

                                   3   that the magistrate judge therefore erred in ordering production of documents related to any

                                   4   drivers it may have directly hired to do Google Express deliveries. TForce is not wrong that the

                                   5   primary focus of the complaint is on drivers as to whom TForce and On Courier are alleged to

                                   6   have been joint employers. The language of the complaint, however, is broad enough also to

                                   7   encompass claims arising from TForce’s direct hire of drivers for Google Express deliveries.

                                   8          If plaintiff were seeking documents relating to drivers hired jointly by TForce and some

                                   9   other “independent service provider,” TForce might have a strong argument that because the

                                  10   complaint only mentions On Courier, it does not encompass claims relating to drivers hired

                                  11   through such other entity, under the principle of expressio unius est exclusio alterius. The

                                  12   complaint, however, plainly alleges hiring by both TForce and On Courier, and the emphasis on
Northern District of California
 United States District Court




                                  13   the scenario of drivers being hired by TForce through On Courier does not somehow exclude any

                                  14   circumstances where TForce hired directly.

                                  15          A district court may modify a magistrate judge’s ruling on a non-dispositive matter only if

                                  16   the order is “clearly erroneous” or “contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed.R.Civ.P.

                                  17   72(a); Bahn v. NME Hospitals, Inc., 929 F.2d 1404, 1414 (9th Cir. 1991). Because TForce has

                                  18   shown no such error here, its objections to the order are overruled.

                                  19

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: November 8, 2018

                                  23                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                                                 CASE NO.   17-cv-06624-RS
                                                                                         2
